2:18-mj-07174-EIL # 1   Page 1 of 3                                                E-FILED
                                                   Friday, 16 November, 2018 02:53:01 PM
                                                              Clerk, U.S. District Court, ILCD




                                      s/Martin Santoyo




                                         s/Eric I Long
2:18-mj-07174-EIL # 1   Page 2 of 3
            2:18-mj-07174-EIL # 1   Page 3 of 3




                                             s/Martin Santoyo




s/Eric I Long
